 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARTIN ESPINO,                                   No. 2:17-cv-2198 KJM AC P
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    ERIC ARNOLD,
15                       Defendant.
16

17          On June 3, 2019, the undersigned ordered plaintiff to file an amended complaint within

18   thirty days. ECF No. 9. Thereafter, on June 19, 2019, plaintiff filed a request for a ninety-day

19   extension of time to file the amended complaint, which was granted on June 24, 2019. ECF Nos.

20   12, 13. More than ninety days from that date have now passed, and plaintiff has not filed an

21   amended complaint or otherwise responded to the court’s order.

22          Accordingly, IT IS HEREBY RECOMMENDED that this action be DISMISSED without

23   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

28   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
                                                       1
 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 2   (9th Cir. 1991).
 3   DATED: September 27, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
